As filed with the Securities and Exchange Commission on September 30, 2013 Securities Act Registration No. 333-123290 Investment Company Act Reg. No. 811-21726 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 19 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 21 [X] (Check appropriate box or boxes.) 360 FUNDS (Exact Name of Registrant as Specified in Charter) 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (888) 263-5593 Randall Linscott 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Name and Address of Agent for Service) With Copies To: Matthew A. Swendiman Graydon Head & Ritchey LLP 1900 Fifth Third Center, 511 Walnut Street Cincinnati, OH 45202 Approximate Date of Proposed Public Offering: Immediately following effectiveness of this registration statement amendment. It is proposed that this filing will become effective (check appropriate box) |_| immediately upon filing pursuant to paragraph (b) |X| on October 10, 2013 pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |X| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.19 to the Registration Statement on Form N-1A for 360 Funds (the “Funds”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying the effectiveness of Post-Effective Amendment No. 18 (“PEA No. 18”), which was filed with the Securities and Exchange Commission (the “SEC”) via EDGAR Accession No. 0001398344-13-003203on July 15, 2013 pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act. Since no other changes are intended to be made to PEA No. 18 by means of this filing, Part A, Part B and Part C of PEA No. 18 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the WP Large Cap Income Plus Fund, a series of the Funds, is incorporated herein by reference to Part A of PEA No. 18. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the WP Large Cap Income Plus Fund is incorporated herein by reference to Part B of PEA No. 18. PART C – OTHER INFORMATION Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No. 18. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 19 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in Kansas City, Missouri on the 30th day of September, 2013. 360 Funds Trust By: /s/ Randall Linscott Randall Linscott, President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 19 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * September 30, 2013 Art Falk, Trustee Date * September 30, 2013 Thomas Krausz, Trustee Date * September 30, 2013 Tom M. Wirtshafter, Trustee Date /s/ Randall Linscott September 30, 2013 Randall Linscott, Trustee and President Date /s/ Larry Beaver September 30, 2013 Larry Beaver, Treasurer Date * By: /s/ Larry Beaver September 30, 2013 Larry Beaver, Attorney-in-Fact Date
